DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uema (JP 2013175001).
Regarding claim 1: Uema teaches a projection apparatus comprising at least one memory and at least one processor which function as: a control unit configured to control to project an image on a projection surface (Fig. 1 and paragraph [0022-0034] teach  control unit 20, image processing unit 32, memory, projector 10 to project an image on a projection surface S); a detection unit configured to detect an operation performed on the projection surface using a pointer; and a processing unit configured to perform generation and editing of a graphic in response to the operation, wherein the processing unit is able to edit a first graphic formed using a first pointer and a second graphic formed using a second pointer independently of each other (Figs. 1-6 and paragraph [0035-0065] teach a detection unit 50 detects an operation performed on the projection surface S using a pointer pen and perform generation and editing of a graphic in response to the operation, a first graphic P1 formed using a first pointer 501 and a second graphic P2 formed using a second pointer 502 independently of each other).

Regarding claim 2: Uema teaches wherein the processing unit is able to, in response to an operation performed using the first pointer, edit the first graphic without editing the second graphic (Figs. 1-6 and paragraph [0035-0065] teach each graphic drawn by separate pointer can be independently edited, so the first pointer 501 can edit the first graphic P1 without editing the second graphic P2).

Regarding claim 3: Uema teaches wherein the control unit controls to project an input image, the first graphic, and the second graphic together on the projection surface (Figs. 1-6 and paragraph [0035-0065]).

Regarding claim 4: Uema teaches wherein the projection apparatus has modes including a first mode in which the first graphic and the second graphic are to be edited, and a second mode in which only one of the first graphic and the second graphic is to be edited (Figs. 1-6 and paragraph [0035-0065] teach T1 menu allow different mode to be selected wherein the first pen 501 and second pen 501 can select a mode to edit both the first and the second graphic, and a second mode in which only either one of the first graphic or the second graphic can be edited using one first or the second pointer).

Regarding claim 5: Uema teaches wherein the at least one memory and the at least one processor further function as a setting unit configured to set one of a plurality of operation modes including the first mode and the second mode, the control unit controls to project a user interface image for setting the operation mode on the projection surface, and the setting unit sets the operation mode in response to an operation performed on the user interface image using the pointer (Figs. 1-6 and paragraph [0035-0065] teach T1 user interface presented by the projector for setting the operation mode using the pointer 501 or 502).

Regarding claim 13: Claim 13 recites identical claim limitations as in claim 1, except claim 13 is a method claim. Thus, all the arguments made above for claim 1 are applicable for claim 13.

Regarding claim 14: Claim 14 recites similar claim limitations as in claim 1. Thus, all the arguments made above for claim 1 are applicable for claim 14. Claim 14 further recites a non-transitory computer readable medium that stores a program, which is also taught by Uema in Fig. 1 and paragraph [0022, 0030, and 0072].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Uema (JP 2013175001) in the view of Endo (US 20130300658).
Regarding claims 7 & 9: Uema teaches to edit a graphic formed using a specific pointer (Figs. 1-6 and paragraph [0035-0065]).
Uema does not explicitly disclose wherein an authority to edit a graphic formed using a specific pointer is set for each pointer; and wherein the authority is changeable.
However, Endo teaches wherein an authority for certain function for a specific pointer is set for each pointer; and wherein the authority is changeable (Figs. 4-8 and paragraph [0011-0025, 0118-0119] teach providing an authority for a certain function for a specific pointer for each pointer 12-1 to 12-n, and authority is changeable). It would have been obvious for a person skilled in the art, before the effective filing date of the invention to modify Uema’s invention by including above teachings of Endo, because setting an authority allows the specific pointer to only perform certain functions that are allowed by the user, without giving the authority to perform other functions that are not desired by the user. The rationale would have been to use a known method or technique to achieve predictable results.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Uema (JP 2013175001) in the view of Akitomo (US 20150199036).
Regarding claims 10-12: Uema does not explicitly disclose wherein the editing of a graphic is erasing of the graphic and processing to erase the graphic corresponding to a position of the pointer with which the operation is input; wherein the editing of a graphic is changing of a size of the graphic and processing to change the size of the graphic corresponding to a position of the pointer with which the operation is input; and wherein the editing of a graphic is moving of the graphic and processing to move the graphic corresponding to a position of the pointer with which the operation is input.
However, Akitomo teaches wherein the editing of a graphic is erasing of the graphic and processing to erase the graphic corresponding to a position of the pointer with which the operation is input; wherein the editing of a graphic is changing of a size of the graphic and processing to change the size of the graphic corresponding to a position of the pointer with which the operation is input; and wherein the editing of a graphic is moving of the graphic and processing to move the graphic corresponding to a position of the pointer with which the operation is input (Figs. 8-11 and paragraph [0107, 0118, 0121]). It would have been obvious for a person skilled in the art, before the effective filing date of the invention to modify Uema’s invention by including above teachings of Akitomo, because editing modes such as erasing, enlarging, and moving graphics are well-known and widely used in the art, in order to allow the user to edit the graphic appropriately as desired as shown by Akitomo, similar options can be provided in Uema’s T1 menu for allowing user to edit. The rationale would have been to use a known method or technique to achieve predictable results.

Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6: None of the cited references either alone or in combination teach and/or suggest “wherein in a case where the first mode is set, the processing unit edits both the first graphic and the second graphic in response to an operation performed using the first pointer, and edits both the first graphic and the second graphic in response to an operation performed using the second pointer, and in a case where the second mode is set, the processing unit edits the first graphic without editing the second graphic in response to an operation performed using the first pointer, and edits the second graphic without editing the first graphic in response to an operation performed using the second pointer”.

Regarding claim 8:  None of the cited references either alone or in combination teach and/or suggest “wherein the processing unit edits the first graphic without editing the second graphic in response to an operation performed using the first pointer, and edits both the first graphic and the second graphic in response to an operation performed using the second pointer”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIT CHATLY/Primary Examiner, Art Unit 2622